Citation Nr: 0528659	
Decision Date: 10/25/05    Archive Date: 11/01/05

DOCKET NO.  97-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for the 
postoperative residuals of the left knee with degenerative 
changes, rated as 10 percent disabling, prior to December 12, 
2000.

2. Entitlement to an increased evaluation for left knee 
instability, currently rated as 20 percent disabling from 
December 12, 2000.

3. Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently rated as 10 percent 
disabling from December 12, 2000.

4. Entitlement to an increased evaluation for lower back 
pain, rated as 10 percent disabling, prior to December 7, 
2000.

5. Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling from 
December 7, 2000.

6. Entitlement to an increased evaluation for bursitis of the 
left hip, currently rated as 10 percent disabling.

7. Entitlement to a compensable evaluation for the residuals 
of a fracture of the left ankle prior to June 14, 2004, and a 
rating in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from April 1982 to December 
1987.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 1996 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2000, the Board reviewed the veteran's appeal and 
issued a decision with respect to the issues involving 
service connection. Essentially, the veteran's appeal was 
denied. With respect to the issues involving increased 
ratings, the Board concluded that additional evidentiary 
development was required, and those issues were remanded to 
the RO for that development.

After accomplishing some of the development requested, the RO 
reviewed the evidence and issued a rating action in April 
2003. In that action, the RO granted an increased evaluation 
for his lower back disability. The rating was increased from 
10 to 20 percent. Because this rating increase is not a full 
grant of the benefit sought on appeal because a higher rating 
is available, the issue remains before the Board. That is, on 
a claim for an original or an increased rating, the claimant 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and such a claim remains in 
appellate status where a subsequent rating decision awarded a 
higher rating, but less than the maximum available benefit. 
See AB v. Brown, 6 Vet. App. 35, 38 (1993). Additionally, the 
RO reclassified the issue involving the left knee and 
assigned a separate disability for arthritis of the left 
knee. The remaining issues appealed were denied by the RO and 
the claim was returned to the Board for review.

The Board remanded this case again in 2003 for further 
development, and it has returned for appellate action.


FINDINGS OF FACT

1. Prior to December 12, 2000, the veteran's left knee 
flexion was not limited to 45 degrees; left knee extension 
was normal; with slight instability.

2. On and after December 12, 2000, the veteran's left knee 
flexion was not limited to 45 degrees; left knee extension 
was normal.

3. The evidence on and after December 12, 2000, does not more 
nearly approximate severe instability of the left knee.

4. The evidence prior to December 7, 2000, does not more 
nearly approximate moderate limitation of motion of the 
lumbar spine or muscle spasms on extreme forward bending, 
loss of lateral spine motion in the standing position 
unilaterally. 

5. The evidence on and after December 7, 2000, more nearly 
approximates severe limitation of motion of the lumbar spine, 
with no ankylosis. 

6. The veteran's left hip disability is manifested by pain 
and limitation of motion; neither nonunion, malunion, false 
joint, loose motion, flexion limited to less than 45 degrees, 
nor limitation of abduction to less than 15 degrees is shown.

7. The evidence prior to June 14, 2004, does not more nearly 
approximate moderate limitation of motion of the left ankle. 

8. The evidence on and after June 14, 2004, does not more 
nearly approximate marked limitation of motion of the left 
ankle. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent, prior 
to and from December 12, 2002, for postoperative residuals of 
the left knee with degenerative changes have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).

2. The criteria for a separate 10 percent disability rating 
prior to December 12, 2002, for instability of the left knee 
have been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2004).

3. The criteria for a rating in excess of 10 percent, on and 
after December 12, 2000, for postoperative residuals of the 
left knee with degenerative changes have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 
(2004).

4. The criteria for rating in excess of 20 percent, on and 
after December 12, 2002, for instability of the left knee 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.10, 4.71a, Diagnostic Codes 5257 (2004).

5. The criteria for a rating in excess of 10 percent, prior 
to December 7, 2000, for a low back disability have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2004).

6. The criteria for a 40 percent disability rating, on and 
after December 7, 2000, for a low back disability have been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5235 (2004).

7. The criteria for a rating in excess of 10 percent for 
bursitis of the left hip have not been met. 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5250, 5251, 5252, 5253, 5254, 5255 
(2004).

8. The criteria for a compensable rating prior to June 14, 
2004, for a left ankle disorder have not been met. 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 (2004).

9. The criteria for a rating in excess of 10 percent on and 
after June 14, 2004, for a left ankle disorder have not been 
met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5271 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects her ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. §  4.14 (2004).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2004).

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2004).

During the pendency of the veteran's claims, the criteria for 
evaluating disabilities of the spine were revised.

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003) and limitation of motion of the 
lumbar spine was evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2004) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

II. Lumbar Spine

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.  

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  38 
C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent evaluation is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The Board finds that a rating in excess of 10 percent prior 
to December 7, 2000, is not warranted under the old 
regulations in effect at that time.  The evidence prior to 
December 7, 2000, does not more nearly approximate the 
criteria for the next highest rating under Diagnostic Code 
5295.  According to a March 1996 VA orthopedic examination 
report, the veteran had lumbar flexion to 90 degrees, 
extension to 30 degrees, lateral extension to 40 degrees 
bilaterally, and rotation to 35 degrees.  The examiner 
diagnosed the veteran with mechanical low back pain.

The subsequent medical evidence is negative for findings that 
more nearly approximate the criteria for a rating in excess 
of 10 percent.

The Board finds that a 40 percent rating, but not higher, is 
warranted from December 7, 2000, under the old regulations. 
Diagnostic Codes 5292 and 5295.  According to a December 2000 
VA orthopedic examination report, the veteran had lumbar 
flexion to 40 degrees, extension to 10 degrees, lateral 
extension to 10 degrees bilaterally, and rotation to 10 
degrees.  The examiner noted that the veteran had pain of the 
lumbosacral spine before range of motion, and it was worse 
with the slightest movement. Specifically, the pain was at 40 
degrees flexion and 10 degrees extension. With respect to 
impairment due to pain and weakness, the examiner noted that 
chronic muscular spasms limited the range of motion of the 
veteran's lumbar spine.  Positive paralumbar spasms were 
noted with tenderness along the left lumbar side. There were 
no postural abnormalities, and there was good muscle tone and 
bulk noted. There was no sensory loss noted and negative 
straight leg raising tests bilaterally. An x-ray study of the 
lumbosacral spine revealed unremarkable findings. The 
diagnosis was chronic lumbar strain with positive clinical 
findings of chronic muscular spasms.

VA examined the veteran again in June 2004. According to a 
December 2000 VA orthopedic examination report, the veteran 
had lumbar flexion to 35 degrees, extension to 10 degrees, 
lateral extension to 15 degrees bilaterally, and rotation to 
15 degrees on the left and 20 degrees on the right.  Although 
the range of motion testing showed a decrease in flexion 
compared with the December 2000 examination results, there 
was no evidence of ankylosis.  An x-ray study revealed 
findings of mild degenerative anterior osteophyte formation 
at the lower dorsal spine and an otherwise normal lumbar 
spine.

Under the old regulations, the medical evidence demonstrates 
that lumbosacral strain was manifested by severe limitation 
of motion since December 7, 2000, based on the medical 
evidence of record. Moreover, there is no medical evidence 
for the period from the effective date of the revised 
regulations that shows findings of ankylosis. Furthermore, 
the veteran has not been diagnosed or service connected for 
intervertebral disc syndrome of the lumbar spine, therefore 
an evaluation for this disorder is not warranted. 
Accordingly, the disability does not warrant more than the 
assigned evaluation of 10 percent prior to December 7, 2000, 
and 40 percent thereafter, under the old or revised 
regulations.

III. Left Knee

The veteran's service-connected left-knee disability is 
currently evaluated under the provisions of 38 C.F.R. § 
4.71a, Diagnostic Code 5010-5257.

Pursuant to regulation, 38 C.F.R. § 4.71a, Diagnostic Code 
5010 (2004) provides that arthritis that is due to trauma and 
substantiated by x-rays shall be rated as degenerative 
arthritis under 38 C.F.R. § 4.17a, Diagnostic Code 5003 
(2004). Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings shall be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved. When, 
however, the limitation of motion of the specific joint 
involved is noncompensable under the appropriate Diagnostic 
Code, an evaluation of 10 percent is for application for each 
such major or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Regulation 38 C.F.R. § 4.71a, Diagnostic Code 5257 provides 
that a 10 percent rating requires slight recurrent 
subluxation or lateral instability, a 20 percent rating 
requires moderate recurrent subluxation or lateral 
instability, and a 30 percent rating requires severe 
recurrent subluxation or lateral instability. 38 C.F.R. § 
4.71a, Diagnostic Code 5257.

The Rating Schedule provides that flexion of the leg limited 
to 60 degrees warrants a noncompensable rating, flexion 
limited to 45 degrees warrants a 10 percent rating, flexion 
limited to 30 degrees warrants a 20 percent rating, and 
flexion limited to 15 degrees warrants a 30 percent rating. 
38 C.F.R. § 4.71a, Diagnostic Code 5260. The Rating Schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5261. Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full. See 38 C.F.R. § 4.71, Plate II.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes. Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint warrants a 20 
percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5258.

Removal of semilunar cartilage warrants a 10 percent 
evaluation if it is symptomatic. 38 C.F.R. § 4.71a, 
Diagnostic Code 5259.

During the pendency of this appeal, the RO assigned a 10 
percent rating for postoperative residuals of the left knee 
with degenerative changes, evaluated as 10 percent disabling 
prior to December 12, 2000. Based on a VA orthopedic 
examination dated December 12, 2000, the RO assigned a 20 
percent rating for left knee instability, and a separate 10 
percent rating for degenerative joint disease of the left 
knee.

A longitudinal review of the evidence of record reveals that 
a rating in excess of 10 percent is not warranted at any time 
during the pendency of this claim for lost range of motion of 
the left knee in excess of 10 percent under Diagnostic Codes 
5260 and 5261. 

The Board finds, however, after a review of the medical 
evidence prior to December 12, 2000, that a separate 10 
percent disability rating is warranted for slight lateral 
instability under Diagnostic Code 5257. In light of the 
veteran's documented left-knee disorder, the Board finds that 
the veteran's descriptions of left knee instability prior to 
December 12, 2000, credible. According to the March 1996 VA 
orthopedic examination report, revealed the residuals 
consistent with previous meniscectomy. Although the examiner 
noted a negative Lachman, and pivot shift, as well as no 
posterior sag, the examiner described medial and lateral 
joint line tenderness.

In light of this evidence, the Board finds that the evidence 
dated prior to December 12, 2000, more nearly approximates 
the criteria for slight lateral instability of the left knee, 
and a separate 10 percent rating is warranted.  Diagnostic 
Code 5257.

The Board finds that ratings in excess of 20 percent for left 
knee instability from December 12, 2000, and in excess of 10 
percent for degenerative joint disease of the left knee from 
December 12, 2000, are not warranted based on the evidence of 
record. The VA orthopedic examination report dated in June 
2004 does not contain findings that more nearly approximate 
the criteria for ratings in excess of those assigned pursuant 
to Diagnostic Codes 5260, 5261, or 5257. 

Although the June 2004 VA examiner noted that the veteran's 
left knee disorder had worsened since the last examination, 
and that at some time in the future the veteran will require 
a left knee replacement, the Board finds that the current 
ratings adequately reflect the overall picture of the 
veteran's left knee disorder.

IV. Residuals of a fractured left ankle

The veteran is currently evaluated under Diagnostic Code 
5271, at zero percent prior to June 14, 2004, and 10 percent 
thereafter.  He is service-connected for residuals of a 
fractured left ankle.  Diagnostic Code 5271 evaluates limited 
motion of the ankle.  An ankle with moderate limited motion 
warrants a 10 percent evaluation.  An ankle with marked 
limited motion warrants a maximum 20 percent evaluation.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  

Based on a review of the evidence of record, the Board finds 
that a compensable disability rating is not warranted prior 
to June 2004. The evidence prior to this date is negative for 
finding of abnormality. According to the March 1996 VA 
report, physical examination revealed normal range of motion 
with plantar flexion to 45 degrees and dorsiflexion to 10 
degrees. The diagnosis was complaints of left ankle pain with 
no evidence of decreased motion or local tenderness on 
examination.  No x-rays were obtained due to lack of 
symptoms.

The December 2000 VA examination report is also negative for 
left ankle abnormality.  The x-ray study was unremarkable. 
The veteran had full range of motion.  The diagnosis was old 
fracture of the left ankle - healed with a normal 
examination.

The outpatient treatment records dated prior to June 2004 are 
negative for findings that more nearly approximate moderate 
limitation of motion of the left ankle. Diagnostic Code 5271.

Furthermore, the evidence does not support the contention 
that the veteran has functional loss to a degree that would 
warrant a disability rating in excess of 10 percent from June 
14, 2004.  The findings in the June 2004 VA examination 
report do not more nearly approximate the criteria for marked 
limitation of motion of the left ankle.

According to the June 2004 VA report, physical examination 
revealed plantar flexion to 30 degrees and dorsiflexion to 15 
degrees. The examiner described some valgus angulation of the 
os calcis in relation to the long axis of the tibia and 
fibula with some grinding noted at the terminal extension and 
plantar flexion of the ankle. The left ankle was described as 
neurovascularly intact. The x-ray study revealed mild 
osteoarthritis of the left ankle. 

Accordingly, the Board finds that a compensable rating prior 
to June 14, 2004 is not warranted; and a rating in excess of 
10 percent thereafter is not warranted.

V. Bursitis of the left hip

Normal hip motion is defined as flexion/extension from zero 
to 125 degrees and abduction/adduction from zero to 45 
degrees.  38 C.F.R. § 4.71, Plate II (2004).

Under Diagnostic Code 5253, a 10 percent disability 
evaluation is warranted where there is limitation of rotation 
with an inability to toe-out the affected leg more than 15 
degrees, or limitation of adduction such as to prevent the 
crossing of the veteran's legs.  Limitation of abduction with 
motion lost beyond 10 degrees warrants a 20 percent 
evaluation. 

A 10 percent evaluation is warranted where extension of the 
thigh is limited to 5 degrees.  38 C.F.R. § 4.71a, Diagnostic 
Code 5251.  Where flexion of the thigh is limited to 45 
degrees, a 10 percent evaluation is warranted.  Limitation to 
30 degrees will be evaluated as 20 percent disabling, and 
limitation to 20 degrees will be evaluated as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5252.

Flail joint of the hip warrants an 80 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5254.

Diagnostic Code 5255 pertains to impairment of the femur.  
Where there is a fracture of the shaft or anatomical neck of 
the femur, with nonunion and loose motion, an 80 percent 
rating is warranted.  With nonunion, but without loose 
motion, and where weight bearing is preserved with the aid of 
a brace, a 60 percent rating is warranted.  Where there is a 
fracture of the surgical neck of the femur with a false 
joint, a 60 percent rating is warranted.  Malunion of the 
femur warrants a 30 percent rating if there is marked knee or 
hip disability, a 20 percent rating if there is moderate knee 
or hip disability or 10 percent rating if there is slight 
knee or hip disability.

Review of the record discloses that the veteran's left hip 
disability is manifested primarily by pain, but the pain has 
not resulted in more limitation of motion than that 
contemplated by the assigned evaluations of 10 percent.  As 
reported above, the evidence does not show limitation of 
flexion of the left hip to 30 degrees, limitation of 
abduction of the either left thigh with motion lost beyond 10 
degrees; a flail hip joint, or malunion of either femur with 
moderate knee or hip disability as contemplated by higher 
disabilities evaluations under Diagnostic Code 5250 to 5255.  

The March 1996, December 2000, and June 2004 examination 
reports indicate that the veteran's gait was essentially 
normal with a slight limp.  These VA examination reports do 
not document any further evidence of limitation due to 
further loss of motion, incoordination, weakness, 
incoordination, lack of endurance or flare-up. Accordingly, 
the Board finds that the resulting limitation of motion is 
not in excess of that contemplated by the assigned 
evaluations of 10 percent.  

Therefore, when all pertinent disability factors and all 
potentially applicable diagnostic codes are considered, the 
Board must conclude that the findings for the left hip 
disability do not more nearly approximates the criteria for a 
higher evaluation.  

VI. Conclusion

The Board has considered the statements submitted by the 
veteran and his representative. Mere contentions of the 
veteran, no matter how well meaning, without supporting 
medical evidence that would etiologically relate the 
condition with conditions documented while in service, or 
service in general, is not competent medical evidence.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Simply stated, the appellant does not 
have the medical expertise to diagnose a claimed disorder and 
medically determine its severity.   

The Board has also considered whether these issues should be 
referred to the director of the Compensation and Pension 
Service for extra-schedular consideration.  The record 
reflects that the veteran has not required frequent 
hospitalization for the either disability.  In addition, the 
manifestations of the veteran's lumbar spine, left knee, left 
ankle and left hip disorders are not in excess of those 
contemplated by the schedular criteria.  

In sum, there is no indication in the record that the average 
industrial impairment from either disability would be in 
excess of that contemplated by the assigned evaluation.  
Therefore, the Board has concluded that referral of either 
issue for extra-schedular consideration is not warranted.

Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), 
(the "VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) 
require that, upon receipt of a complete or substantially 
complete application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Pursuant to the Board's remands, the RO advised the veteran 
in writing of the information and evidence that should be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  

In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  

In this case, although the notice that was provided to the 
veteran may not specifically contain the "fourth element" 
(i.e., tell the claimant to provide any relevant evidence in 
his or her possession), the Board finds that he was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to these claims.  

When considering the notice, the Board finds that the veteran 
was aware that it was ultimately his responsibility to give 
VA any evidence pertaining to the claim.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to the VA 
notice.  

The RO adjudicated the veteran's low back disorder pursuant 
to the old and revised regulations.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).  The Board does a de novo review of 
the evidence and is not bound by the RO's prior conclusions 
in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  An examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; (B) establishes that the claimant suffered an 
event, injury or disease in service; and (C) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

The Board finds that further development is not needed in 
this case with respect to the issue on appeal because there 
is sufficient evidence to decide the claim.  VA scheduled 
various examinations with respect to the issues on appeal.

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).







ORDER

A rating in excess of 10 percent, prior to and from December 
12, 2000, for postoperative residuals of the left knee with 
degenerative changes is denied.

A separate rating of 10 percent, prior to December 12, 2000, 
for left knee instability is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

A rating in excess of 20 percent, on and after December 12, 
2000, for left knee instability is denied.

A rating in excess of 10 percent, prior to December 7, 2000, 
for a low back disability is denied.

A 40 percent rating, on and after December 7, 2000, for a low 
back disability is granted, subject to the laws and 
regulations governing to the award of monetary benefits.

A rating in excess of 10 percent for bursitis of the left hip 
is denied.

A compensable rating prior to June 14, 2004, for a left ankle 
disorder, is denied.

A rating in excess of 10 percent on and after June 14, 2004, 
for a left ankle disorder, is denied.



	                        
____________________________________________
	M.W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


